Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-28 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system configured to determine, based on receiving a request for a trick play version of a content asset from a first device, a first network storage location corresponding to the trick play version of the content asset; cause sending, to the first device via the first network storage location, the trick play version of the content asset; and cause, based on an expected request quantity corresponding to the content asset or based on geographic location of the first device, storage of the trick play version of the content asset at a second storage location associated with the content asset at set forth in the independent claims 1, 10, 19, and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Zuckerman et al, U.S. Patent No. 8,825,894 B2.
b. 	Riedl et al, U.S. Patent Application Publication No. 2016/0182960 A1.
c. 	Hemmeryckx-Deleersnijder et al, U. S. Patent Application Publication No. 2007/0154165 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            January 24, 2022